DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "highly crosslinked polymer granule" in claim 1 is a relative term which renders the claim indefinite.  The term " highly crosslinked polymer granule" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

The term "highly crosslinked polymeric material" in claim 21 is a relative term which renders the claim indefinite.  The term " highly crosslinked polymer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US 2016/0244654 A1-cited previously) and further in view of Bogaerts et al. (US 2018/0363414-cited previously)

Claim 1
Way discloses a hydrocarbon well, as best understood based on the indefiniteness above, comprising:
	a wellbore (that extends within a subsurface region;
	a drilling rig including a drill string (4), wherein the drill string includes a drill bit (10), and further wherein the drill bit is positioned within a downhole end region of the wellbore;
	a drilling mud supply system configured to provide a drilling mud stream to the downhole end region of the wellbore at a drilling mud stream pressure and a drilling mud stream flow rate; and
	a lost circulation material supply system that includes a lost circulation material, wherein the lost circulation material supply system is configured to selectively provide the lost circulation material to the wellbore responsive to detection of the lost circulation event by the lost circulation detection structure, wherein the lost circulation material includes a plurality of crosslinked polymer granules, wherein a characteristic dimension of each crosslinked polymer granule of the plurality of crosslinked polymer granules is at least micrometers and at most 1 millimeter, and further wherein each crosslinked polymer granule contains a highly crosslinked polymeric material that includes:
 	(i) a plurality of polyethylene polymer chains; and
 	(ii) a plurality of chemical crosslinks, wherein the plurality of chemical crosslinks includes chemical crosslinks that covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains. [0006-007; 0016-0017; 0031-0033; 0069; 0080]
 a lost circulation detection structure configured to detect a lost circulation event within the wellbore.
	Bogaerts teaches the above limitation (See paragraph 0039 → Bogaerts teaches this limitation in that as shown in this version of FIG. 2.2, fluid (e.g., mud) may be pumped out of the wellbore 102 via flowline 119.3. Sensors, such as the densitometer 232.1 and flow meter 232.2 as shown, may be provided in the return flowline 119.3. Fluid pumped through the return flowline 119.3 may recirculate back to the rig pump 110 and/or to another location. The annulus return flow rate and density measurements are shown as feeding into the surface unit 124 and cementing component 114 for hydraulic simulation. The sensors may be used to measure the same parameters of FIG. 2.1, and/or additional parameters, such as fluid loss detected between an amount of fluid entering and exiting the wellbore 102) for the purpose of having in the real-time simulation by first defining a loss zone. [0082]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Way with the above limitation, as taught by Bogaerts, in order to have in the real-time simulation loss zone determination.

Claim 2
Way discloses the hydrocarbon well of claim 1, wherein a leakage path extends from the wellbore and within the subsurface region, and further wherein the lost circulation material is positioned, within the leakage path, such that the lost circulation material
restricts flow of the drilling mud stream from the wellbore via the leakage path. [0006; 0033] 

Claim 3
 Way discloses the hydrocarbon well of claim 1, wherein the drill string includes a drill pipe that defines a pipe conduit that extends between the drilling mud supply system and the drill bit. [0031-0032] 

Claim 4
 Way discloses the hydrocarbon well of claim 3, wherein the drilling mud supply system is configured to provide the drilling mud to the downhole end region of the wellbore via the pipe conduit. [0031-0032] 

Claim 5 
Way discloses the hydrocarbon well of claim 3, wherein the lost circulation material supply system is configured to selectively provide the lost circulation material to the wellbore via the pipe to conduit. [0031-0033] 

Claim 6
 Way discloses the hydrocarbon well of claim 1, wherein the drilling rig further includes at least one of:
	(i) a top drive configured to selectively rotate the drill bit within the wellbore to extend a length of the wellbore;
(i) a derrick configured to operatively support the drill string within the wellbore; and
(iii) a drawworks configured to selectively control a length of the drill string that extends within the subsurface region. [0031-0032] 

Claim 7
 Way disclose the hydrocarbon well of claim 1. Way however does not explicitly disclose wherein the lost circulation detection structure includes a drilling mud flow rate detector configured to detect a flow rate difference between the drilling mud stream flow rate and a return stream flow rate of a return stream that includes drilling mud and is produced from the hydrocarbon well. (Same as Claim 1)

Claim 8.
Way discloses the hydrocarbon well of claim 1, wherein the lost circulation detection structure includes a pressure detector configured to detect at least one of:
(i) a pressure of the drilling mud stream;
(ii) a pressure of the return stream that includes drilling mud and is produced from the hydrocarbon well;
(iii) a pressure of drilling mud within the wellbore; and
	(iv) a pressure of drilling mud within the downhole end region of the wellbore. [0002; 006; 00033] 

Claim 9
Way discloses the hydrocarbon well of claim 1, wherein the lost circulation material supply system is configured to selectively provide a lost circulation material slurry, which includes the lost circulation material and a liquid, to the wellbore. [0019]

Claim 10
Way discloses the hydrocarbon well of claim 1, wherein the lost circulation material supply system is configured to selectively provide the lost circulation material to the downhole end region of the wellbore. [0006; 0031-0033]

Claim 11
Way discloses the hydrocarbon well of claim 1, wherein the lost circulation material supply to system is configured to selectively inject the lost circulation material into the drilling mud stream to provide the lost circulation material to the wellbore. [0006; 0031- 0033]

Claim 12
Way discloses the hydrocarbon well of claim 1, wherein the plurality of crosslinked polymer granules is at least substantially neutrally buoyant within the drilling mud. [0015]

Claim 13
Way discloses the hydrocarbon well of claim 1, wherein the plurality of crosslinked polymer granules is positively buoyant within the drilling mud. [0014-0015]

Claim 14
 Way discloses the hydrocarbon well of claim 1, wherein the plurality of crosslinked polymer granules is negatively buoyant within the drilling mud. [0014-0015; 0080]

 Claim 15
 Way discloses the hydrocarbon well of claim 1, wherein a positively buoyant fraction of the plurality of crosslinked polymer granules is positively buoyant within the drilling mud, and further wherein a negatively buoyant fraction of the plurality of crosslinked polymer granules is negatively buoyant within the drilling mud. [0014-0015; 0080] 

Claims 16.-17 
Way discloses the hydrocarbon well of claim 1, wherein a granule density of the plurality of crosslinked polymer granules is at least 2 grams per cubic centimeter or density of the plurality of crosslinked polymer granules is at most 4 grams per cubic. (s.g. ~ density) [0014; 0080] 

Claim 18 
Way discloses the hydrocarbon well of claim 1. Way does not explicitly disclose wherein a granule density of the plurality of crosslinked polymer granules is at least 80% and at most 120% of a mud density of the drilling mud.
	Bogarts teaches the above limitation (see paragraph 0066 → Bogarts teaches this limitation in that The displays of FIGS. 4.1-4.8 may be used to display data as it is

	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that the density of the plurality of polymer granules of Way 0.7-1.3 s.g. ~ density, it would be about 56% -104 % of the mud density as taught by Bogarts, in order to monitoring and adjust accordingly.

Claim 19
Way discloses the hydrocarbon well of claim 1, wherein the lost circulation material further includes a conventional lost circulation material. [0017; 0080]

Claim 20
Way discloses the hydrocarbon well of claim 19, wherein the conventional lost circulation material includes at least one of:
 	(i) a fibrous material;
 	(ii) a naturally occurring material;
 	(iii) bark;
 	(iv) shredded cane stalks;
 	(v) mineral fiber;
 	(vi) a flake;
 	(vii) mica flakes;
	(viii) ground limestone;
 	(ix) ground marble;
 	(x) ground wood;
(xi) ground nut hulls;
 	(xi) ground com cobs; and
	(xii) ground cotton hulls. [0017; 0080] 

Claim 21
 Way discloses a method of drilling a hydrocarbon well, as best understood based on the indefiniteness above, the method comprising:
	rotating a drill string of a drilling rig within a wellbore of the hydrocarbon well to extend a length of the wellbore;
	during the rotating, flowing a drilling mud stream to a downhole end region of the wellbore at a drilling mud stream pressure and a drilling mud stream flow rate;
	during the flowing, providing lost circulation material to the wellbore, wherein the
lost circulation material includes a plurality of crosslinked polymer granules, wherein a characteristic dimension of each crosslinked polymer granule of the plurality of crosslinked polymer granules is at least 25 micrometers and at most 1 millimeter, and further wherein each crosslinked polymer granule contains a highly crosslinked polymeric material that includes:
 	(i) a plurality of polyethylene polymer chains; and
 	(ii) a plurality of chemical crosslinks, wherein the plurality of chemical crosslinks includes chemical crosslinks that covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene
polymer chain of the plurality of polyethylene polymer chains. [0002; 0006-007; 0016- 0017; 0031-0033; 0069; 0080]

Way however does not explicitly disclose detecting a lost circulation event within the wellbore; and responsive to the detecting.
	Bogaerts teaches the above limitation (See paragraph 0039 → Bogaerts teaches this limitation in that As shown in this version of FIG. 2.2, fluid (e.g., mud) may be pumped out of the wellbore 102 via flowline 119.3. Sensors, such as the densitometer 232.1 and flow meter 232.2 as shown, may be provided in the return flowline 119.3. Fluid pumped through the return flowline 119.3 may recirculate back to the rig pump 110 and/or to another location. The annulus return flow rate and density measurements are shown as feeding into the surface unit 124 and cementing component 114 for hydraulic simulation. The sensors may be used to measure the same parameters of FIG. 2.1, and/or additional parameters, such as fluid loss detected between an amount of fluid entering and exiting the wellbore 102) for the purpose of having in the real-time simulation by first defining a loss zone. [0082]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Way with the above limitation, as taught by Bogaerts, in order to have in the real-time simulation loss zone determination.

Claim 22 Way discloses the method of claim 21, wherein the drill string includes a drill bit, and further wherein the rotating includes rotating the drill bit. [0031-0033]

Claim 23 
Way discloses the method of claim 21, wherein the rotating includes rotating with a top drive of the drilling rig. [0031-0032] 

Claim 24 
Way discloses the method of claim 21, wherein the flowing includes flowing the drilling mud stream within a drill pipe of the drill string and to the downhole end region of the wellbore. [0031-0033]

Claim 25
 Way discloses the method of claim 21, wherein the detecting includes at least one of: 
(i) detecting that a flow rate difference between the drilling mud stream flow rate and a return stream flow rate of a return stream, which includes drilling mud and is produced from the hydrocarbon well during the flowing, is greater than a threshold flow rate difference; 
(i) detecting that a pressure associated with the drilling mud stream is outside a predetermined drilling mud pressure range; and (ii) detecting that a pressure associated with the return stream is outside a predetermined return stream pressure range. [0002; 006; 00033] 

Claim 26
Way discloses thee method of claim 21, wherein the providing the lost circulation material includes at least one of:
	(i) providing a lost circulation material slurry, which includes the lost circulation material and a liquid, to the wellbore;
	(ii) providing the lost circulation material to the downhole end region of the wellbore; and
	(iii) injecting the lost circulation material into the drilling mud stream to provide the lost circulation material to the wellbore. [0006; 0019; 0031-0033]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/938,467 (“‘467” herein). Although the claims at issue are not identical, they are not patentably distinct the copending application ‘467 is contained in the claim limitation of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/938,393 (“’393” herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application ‘393 is contained in the claim limitation of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/938,347 (“’347” herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application ‘347 is contained in the claim limitation of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, filed on 08/06/2021, with respect to claims 1 and 8 rejected under 35 USC 112 (b)/second for lack of antecedent basis have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, filed on 08/06/2021, with respect to claim 2 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant's arguments filed on 08/06/2021 with respect to claims 1 and 21 rejected under 35 USC 112/b second regarding the term with relative term of degree have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the Specification teaches in paragraph [0016] of this application’s publication, “[e]ach crosslinked polymer granule may include a highly crosslinked polymeric material that includes a plurality of polyethylene polymer chains and a plurality of chemical crosslinks. The plurality of chemical crosslinks may include chemical crosslinks that covalently bond a given polyethylene polymer chain to another polyethylene polymer chain.” The degree of crosslinking is further described in paragraph [0052] of this application’s publication and is stated in percentages not tied to any one standard. Additional properties of the highly crosslinked polymeric material may be found in paragraphs [0072] — [0084]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, a person of ordinary skill in the art would not know what how much a degree of crosslink a polymer would have to have to be called “highly crosslinked polymeric material”.  

Applicant's arguments filed on 08/06/2021 with regards claims 1-26 rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US 2016/0244654 A1) and further in view of Bogaerts et al. (US 2018/0363414) to have been fully considered but they are not persuasive. 
With regards to claims 1 and 21, the applicant argues claim  that  “The highly crosslinked polymeric material that includes: (i) a plurality of polyethylene polymer chains; and (ii) a plurality of chemical crosslinks, wherein the plurality of chemical crosslinks includes chemical crosslinks that covalently bond a given polyethylene polymer chain of the plurality of polyethylene polymer chains to another polyethylene polymer chain of the plurality of polyethylene polymer chains as claimed possess such qualities because they are water insoluble and sufficiently inert under wellbore operating conditions, and thus, stable.”
The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., they are water insoluble and sufficiently inert under wellbore operating conditions, and thus, stable) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant again has brought limitations from the specification into the claim limitation.  
Therefore, the combination of Way et al. in further view of Bogaerts teaches the limitations as written.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant's arguments filed on 08/06/2021 with regards to Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/938,393, Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/938,467, and Claim 1provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/938,347 have been fully considered but they are not persuasive.  The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/29/2021